FILED
                           NOT FOR PUBLICATION
                                                                          SEP 17 2020
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

JEAN MARIE BARTON; BYRON LEE                    No.    18-35798
BARTON, individually and on behalf of all
others similarly situated,                      D.C. No. 2:17-cv-01100-RAJ

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

QUALITY LOAN SERVICE CORP OF
WASHINGTON; TRIANGLE PROPERTY
OF WASHINGTON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jean Marie Barton and Byron Lee Barton appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002) (dismissal based on claim preclusion); Omar v. Sea-Land Serv., Inc., 813
F.2d 986, 991 (9th Cir. 1987) (sua sponte dismissal under Fed. R. Civ. P. 12(b)(6)).

We affirm.

      The district court properly dismissed the Bartons’ action on the basis of res

judicata because the Bartons’ claims were raised or could have been raised in

previous actions between the parties that resulted in final adjudications on the

merits. See San Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys.,

568 F.3d 725, 734 (9th Cir. 2009) (federal court must follow state’s preclusion

rules to determine effect of a state court judgment); Ofuasia v. Smurr, 392 P.3d
1148, 1154 (2017) (elements of res judicata under Washington law).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-35798